._,~~ 2458 (Rev. 02/08/20.J 9) Judgment in a Criminal Petty Case (Modified)                                                                Page I of 1
                                                                                                                                                         5
                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                   v.                                              (For Offenses Committed On or After November 1, 1987)


                          Jose Magadan-Acosta                                      Case Number: 3:19-mj-22219

                                                                                   Leila W Morgan
                                                                                   Defendant's Attorney


 REGISTRATION NO. 85547298

 THE DEFENDANT:
  lZl pleaded guilty to count( s) 1 of Complaint
                                              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



   D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                      Nature of Offense                                                              Count Number(s)
 8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                    1

   D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~




   D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                                    dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                   ~ TIME SERVED                              D

   lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
   lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the   defendant's possession at the time of arrest upon their deportation or removal.
    D    Court recommends defendant be deported/removed with relative,                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Monday, June 3, 2019
                                                   FllEl1                      Date of Imposition of Sentence


  Received
                 DUSM
                        /~
                           ~
                            ,::--; ;>
                                      S
                                                    JUN 0 3 2019
                                          CL~RK US DISTRICTCQLJRT
                                      s9UTHERN 01srn1cr OF CALIFORNIA
                                                              DEPUTY
                                                                               HIALtLocK
                                                                                  UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                         3:19-mj-22219
